Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 5-21 allowed.
The following is an examiner’s statement of reasons for allowance: The application has not been rejected because no prior art, nor reasonable combination thereof, could be found which discloses or suggests a dome plate comprising a plurality of internal cooling channels including radial cooling channels and a plurality of concentric cooling channels. In .
The closest prior art of record is Zelesky (10731855), Meginnis (4302940), and Commaret (8490401). With regards to claims 1-20, Zelesky teaches using a combustor dome with a plurality of circumferential cooling channels (418, fig 4c). However, Zelesky does not teach using the plurality of circumferential cooling channels at different radial distances from the injection hole, and teaches away from doing such as the circumferential channels are intentionally placed close to the injection hole as that is an area of heat concentration. Meginnis teaches using a plurality of intersecting cooling channels (143, 145, fig 8) going in different directions connecting cooling inlet and outlet holes (152, 144, fig 8), however it does not teach a using multiple cooling channels extending circumferentially around the injection hole. With regards to claim 21, Commaret teaches a combustor dome (22, fig 6) with a flange (annotated fig 6 below) around the perimeter of the injection hole and a retainer (annotated fig 6 .

    PNG
    media_image1.png
    320
    339
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741